UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-5167



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JUVENAL MARTINEZ-MARIN,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Robert E. Payne, District
Judge. (CR-05-202)


Submitted:   August 9, 2006                 Decided:   August 31, 2006


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher C. Finch, Fairfax, Virginia, for Appellant. Chuck
Rosenberg, United States Attorney, Rebeca H. Bellows, Assistant
United States Attorney, Michael B. Kades, Special Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Juvenal Martinez-Marin appeals his conviction after a

jury trial of one count of unlawfully transporting illegal aliens,

in violation of 8 U.S.C. § 1324(a)(1)(A)(ii) (2000).                      On appeal,

Martinez-Marin argues that the evidence was insufficient to sustain

his conviction.        We disagree and affirm.

               A defendant challenging the sufficiency of the evidence

faces a heavy burden.            United States v. Beidler, 110 F.3d 1064,

1067    (4th    Cir.    1997).   “[A]n    appellate   court’s      reversal       of   a

conviction on grounds of insufficient evidence should be confined

to cases where the prosecution’s failure is clear.”                    United States

v. Jones, 735 F.2d 785, 791 (4th Cir. 1984).              A jury’s verdict must

be upheld on appeal if there is substantial evidence in the record

to support it.         Glasser v. United States, 315 U.S. 60, 80 (1942).

In determining whether the evidence in the record is substantial,

we view the evidence in the light most favorable to the government,

and inquire whether there is evidence that a reasonable finder of

fact    could    accept    as    adequate   and   sufficient      to    establish      a

defendant’s guilt beyond a reasonable doubt.                   United States v.

Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc).                    In evaluating

the sufficiency of the evidence, we do not review the credibility

of     the   witnesses     and     assume    that   the    jury        resolved    all

contradictions in the testimony in favor of the government. United

States v. Romer, 148 F.3d 359, 364 (4th Cir. 1998).


                                         - 2 -
             The elements of a violation of § 1324(a)(1)(A)(ii) are

“(1) the transporting or moving of an alien within the United

States, (2) that the alien was present in violation of law,

(3) that the defendant was aware of the alien’s status, and

(4) that the defendant acted willfully in furtherance of the

alien’s violation of the law.”        United States v. Barajas-Chavez,

162 F.3d 1285, 1287 (10th Cir. 1999).           Martinez-Marin does not

contest   that   he   transported    aliens   who   were   in   the   country

illegally, or that he knew or acted with reckless disregard of the

fact that the aliens were in the country illegally.         He takes issue

only with the sufficiency of the evidence in support of the fourth

element--that he acted to help the aliens remain in the country

illegally.    Our review of the record leads us to conclude that the

evidence was sufficient to establish this element of the crime, and

therefore sustain the jury’s finding of guilt.

           We therefore affirm Martinez-Marin’s conviction.                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                    - 3 -